Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.

Claim Objections
Claim 21 recites “and to display information” objected to because of the following informalities:  it appears that “to” should be remove from the limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 23 recites the limitation "the code C" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more1. 

Step 1 and Step 2A (Prong 1) (The 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50)) 
The limitations of: “during the reading of the radiology examination, generate a contextual ranking of clinical codes for a context comprising the radiology examination selected” and “wherein the contextual ranking is computed from (i) statistics of occurrences of the clinical codes in radiology reports including at least a number of clinical history sections of radiology reports satisfying the context from which the clinical code is extracted and (ii) statistics of the clinical codes in problem lists and satisfying the context,” covers performance of the limitation in the mind (such as, evaluation and judgement).  That is, nothing in the claim precludes the step 
Step 2A (Prong 2) (PEG 2019)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements: “display component,” “user input device,” “microprocessor programmed,” “radiology workstation,” “radiology report database,” “problem lists database,” and “display information pertaining to the contextual ranking as a ranked list or table on the display component of the radiology workstation.”  The elements “display component,” “user input device,” “microprocessor programmed,” “radiology workstation,” “radiology report database,” and “problem lists database” are generic computer components.  The element “display information pertaining to the contextual ranking as a ranked list or table on the display component of the radiology workstation” amount to mere outputting data, which is a form of insignificant extra-solution activity.  Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components.  The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (PEG 2019)

The elements “display information pertaining to the contextual ranking as a ranked list or table on the display component of the radiology workstation” were considered to be insignificant extra-solution activity in Step 2A, and thus are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  According to MPEP 2106.05(d)(II), the courts have recognized that “outputting” the comparative valuations is well-understood, routine, conventional activity in the field. See for example:
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 

As previously identified, the claim also recites the additional element “display component,” “user input device,” “microprocessor programmed,” “radiology workstation,” “radiology report database,” “problem lists database,” which are well-understood, routine, and conventional.
According to Berkheimer Option A (See MPEP 2106.07(a)(III)): “A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).”  The Examiner takes Official Notice that it is old and well known in this art to provide a generic display, user input device, microprocessor, workstation, and databases to 
The Official Notice statement supports a finding that the recited limitations are well-understood, routine, and conventional.
Considering the additional elements and the claims as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

Regarding Claim 3, the limitation “wherein the context includes an anatomical section and an imaging modality” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.
Regarding Claim 4, the limitation “wherein the contextual ranking of a clinical code is computed from statistics of occurrences of the clinical codes in radiology reports contained in a radiology reports database including at least: a number of clinical history sections of radiology reports satisfying the context from which the clinical code is extracted; a total number of reports satisfying the context; a number of problem lists satisfying the context that contain the clinical code; and a total number of problem lists satisfying the context” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.
Regarding Claim 5, the limitation “wherein the microprocessor is programmed to generate the statistics of occurrences of the clinical codes in radiology reports by extracting the 

Regarding Claim 6, the limitation “wherein the clinical codes are International Statistical Classification of Diseases and Related Health Problems (ICD) codes” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.
Regarding Claim 8, the limitation “wherein the microprocessor is programmed to display information pertaining to the contextual ranking on the display component of the radiology workstation by: displaying a medical report satisfying the context on the display component of the radiology workstation; and on the display component, highlighting sentences or phrases of the medical report from which clinical codes with high relevance were extracted” further defines the insignificant extra-solution activity in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 and Step 2A (Prong 1) (2019 PEG) 

Step 2A (Prong 2) (PEG 2019)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements: “non-transitory computer readable medium,” “processor,” “display component,” “user input device,” “radiology workstation,” “radiology report database,” “problem lists database,” and “displaying information pertaining to the contextual ranking.”  The elements “non-transitory computer readable medium,” “processor,” “display component,” “user input device,” “radiology workstation,” “radiology report database,” “problem lists database,” are generic computer components.  The element “displaying information pertaining to the contextual ranking” amount to mere outputting data, which is a form of insignificant extra-solution activity.  Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components.  The combination of these additional elements is no more than mere instructions to apply the exception using generic computer 

Step 2B (PEG 2019)
As discussed above with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception on generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The elements “displaying information pertaining to the contextual ranking” were considered to be insignificant extra-solution activity in Step 2A, and thus are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  According to MPEP 2106.05(d)(II), the courts have recognized that “outputting” the comparative valuations is well-understood, routine, conventional activity in the field. See for example:
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 

As previously identified, the claim also recites the additional element ““non-transitory computer readable medium,” “processor,” “display component,” “user input device,” “radiology 
According to Berkheimer Option A (See MPEP 2106.07(a)(III)): “A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).”  The Examiner takes Official Notice that it is old and well known in this art to provide a generic non-transitory computer readable medium, processor, display component, user input device, workstation, databases to execute a process.  Therefore, it would have been obvious to one or ordinary skill in this art at the time of the invention by Applicant to incorporate generic non-transitory computer readable medium, processor, display component, user input device, workstation, databases to execute a process for executing a process.  This would have been obvious since to do so it routine in this art.
The Official Notice statement supports a finding that the recited limitations are well-understood, routine, and conventional.
Considering the additional elements and the claims as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

Regarding Claim 10, the limitation “receiving the context by receiving a selection of a radiology examination via the at least one user input device wherein the context is a context of the selected radiology examination” further defines the insignificant extra-solution activity in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.



Regarding Claim 12, the limitation “generating the contextual ranking of an ICD code C from statistics of occurrences of the ICD codes in radiology reports contained in a radiology reports database including at least: a number of clinical history sections of radiology reports satisfying the context from which the ICD code C is extracted; a total number of reports satisfying the context; a number of problem lists satisfying the context that contain the ICD code C; and a total number of problem lists satisfying the context” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.
Regarding Claim 13, the limitation “generating the statistics of occurrences of the ICD codes in radiology reports by extracting the ICD code from radiology reports by performing natural language processing to identify phrases representing one or more clinical concepts corresponding to the ICD code” further defines the insignificant extra-solution activity in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 15, the limitation “displaying the contextual ranking as a ranked list or table on the display component of the radiology workstation” further defines the insignificant extra-solution activity in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more2. 

Step 1 and Step 2A (Prong 1) (2019 PEG) 
The limitations of: “generate a contextual ranking of clinical codes for a context received” and “wherein the contextual ranking is computed from (i) statistics of occurrences of the clinical codes in radiology reports including at least a number of clinical history sections of radiology reports satisfying the context from which the clinical code is extracted and (ii) statistics of the clinical codes in problem lists and satisfying the context” covers performance of the limitation in the mind (such as, evaluation and judgement).  That is, nothing in the claim precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 
Step 2A (Prong 2) (PEG 2019)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements: “display component,” “user input device,” “microprocessor programmed,” “radiology workstation,” “radiology report database,” “problem lists database,” and “display information pertaining to the contextual ranking.”  The elements “display component,” “user input device,” “microprocessor programmed,” “radiology workstation,” “radiology report database,” and “problem lists database” are generic computer components.  The element “display information pertaining to the contextual ranking” amount to mere outputting data, which is a form of insignificant extra-solution activity.  Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components.  The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (PEG 2019)
As discussed above with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception 
The element “display information pertaining to the contextual ranking” was considered to be insignificant extra-solution activity in Step 2A, and thus are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  According to MPEP 2106.05(d)(II), the courts have recognized that “outputting” the comparative valuations is well-understood, routine, conventional activity in the field. See for example:
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 

As previously identified, the claim also recites the additional elements “display component,” “user input device,” “microprocessor programmed,” “radiology workstation,” “radiology report database,” “problem lists database,” which are well-understood, routine, and conventional.
According to Berkheimer Option A (See MPEP 2106.07(a)(III)): “A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).”  The Examiner takes Official Notice that it is old and well known in this art to provide a generic display, user input device, microprocessor, workstation, and databases to execute a process.  Therefore, it would have been obvious to one or ordinary skill in this art at the time of the invention by Applicant to incorporate generic display, user input device, 
The Official Notice statement supports a finding that the recited limitations are well-understood, routine, and conventional.
Considering the additional elements and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.
Regarding Claim 22, the limitation “wherein the context is received by receiving a selection of a radiology examination via the at least one user input device wherein the context is a context of the selected radiology examination” further defines the insignificant extra-solution activity in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.
Regarding Claim 23, the limitation “wherein the contextual ranking of a clinical code is computed from statistics of occurrences of the clinical codes in radiology reports contained in a radiology reports database including at least: a number of clinical history sections of radiology reports satisfying the context from which the code C is extracted; a total number of reports satisfying the context; a number of problem lists satisfying the context that contain the clinical code; and a total number of problem lists satisfying the context” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.



Regarding Claim 25, the limitation “wherein the clinical codes are International Statistical Classification of Diseases and Related Health Problems (ICD) codes.” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 9-13, 21-23, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Enzmann et al. (US 2017/0053074).

Regarding Claim 9, Enzmann discloses a non-transitory computer readable medium carrying software to control at least one processor to perform an image acquisition method, the method including: 
generating a contextual ranking of International statistical Classification of Diseases and Related Health Problems (ICD) ([0050], Enzmann) codes for a context received via at least one user input device of a radiology workstation (Fig. 2, 68, [0056], [0057], Fig. 4, and Table 1 in Page 7: “bListToAList (_bList) … Convert a list of categorical scores to radiologist assessments … aList(list):assessments … result(list): birad scores… _mapTo List(tempMap) … Convert keys in a map to a sorted list … _bList(list): birad scores … result(list): assessments … tempMap(map): a map … tempList(list): sorted list, Enzmann); and 
displaying information pertaining to the contextual ranking on a display component of the radiology workstation (Fig. 2, 68, [0056], [0057], Fig. 4, and Table 1 in Page 7: “bListToAList (_bList) … Convert a list of categorical scores to radiologist assessments … aList(list):assessments … result(list): birad scores… _mapTo List(tempMap) … Convert keys in a map to a sorted list … _bList(list): birad scores … result(list): assessments … tempMap(map): a map … tempList(list): sorted list, and also Fig. 3E and 3F shows results “1594,” “1076,” “484,” and “201,” “101,” “67” ordered (or ranked) from high to low Enzmann); 
wherein the contextual ranking is generated from (i) statistics of occurrences of the ICD codes in radiology reports contained in a radiology reports database including at least a number 

Regarding Claim 10, Enzmann discloses a non-transitory computer readable medium of claim 9, further including: 


Regarding Claim 11, Enzmann discloses a non-transitory computer readable medium of claim 9, wherein the context includes at least one of an anatomical section and an imaging modality (Fig. 3A, Enzmann). 

Regarding Claim 12, Enzmann discloses a non-transitory computer readable medium of claim 9, further including: 
generating the contextual ranking of an ICD code C from statistics of occurrences of the ICD codes in radiology reports contained in a radiology reports database including at least (Table 1 in Pages 7-10, and [0037], Enzmann): 
a number of clinical history sections of radiology reports satisfying the context from which the ICD code C is extracted ([0038], “With respect to radiology reports 60, each institution may likely have its own standards and formats for radiology reports. At most institutions, radiology reports are semi-structured, free-text documents that are divided into sections and sentences. Sections may be delineated by headings such as "Clinical information", "Technique", "Findings", and "Impressions". The impressions section typically contains information regarding the radiological diagnosis,” wherein the clinical information sections corresponds to the clinical history sections claimed; Table 1 in Pages 7-10, and [0037], Enzmann); 

a number of problem lists satisfying the context that contain the ICD code C (Table 1 in Pages 7-10, and [0037], Enzmann); and 
a total number of problem lists satisfying the context (Table 1 in Pages 7-10, and [0037], Enzmann). 

Regarding Claim 13, Enzmann discloses a non-transitory computer readable medium of claim 9, further including: 
generating the statistics of occurrences of the ICD codes in radiology reports by extracting the ICD code from radiology reports by performing natural language processing to identify phrases representing one or more clinical concepts corresponding to the ICD code ([0050], [0065], and [0078], Ezmann). 

Regarding Claim 21, Enzmann discloses a radiology workstation, comprising: at least one display component; at least one user input device; and at least one microprocessor programmed to:
generate a contextual ranking of clinical codes for a context received via the at least one user input device and to display information pertaining to the contextual ranking on the display component of the radiology workstation (Fig. 2, 68, [0056], [0057], Fig. 4, and Table 1 in Page 7: “bListToAList (_bList) … Convert a list of categorical scores to radiologist assessments … aList(list):assessments … result(list): birad scores… _mapTo List(tempMap) … Convert keys in a map to a sorted list … _bList(list): birad scores … result(list): assessments … tempMap(map): 
generate statistics of occurrences of the clinical codes in radiology reports by extracting a clinical code from radiology reports by performing natural language processing to identify phrases representing one or more clinical concepts corresponding to the clinical code ([0050], [0065], and [0078], Ezmann);
wherein the contextual ranking is computed by the microprocessor from (i) statistics of occurrences of the clinical codes in radiology reports contained in a radiology reports database including at least a number of clinical history sections of radiology reports ([0038], “With respect to radiology reports 60, each institution may likely have its own standards and formats for radiology reports. At most institutions, radiology reports are semi-structured, free-text documents that are divided into sections and sentences. Sections may be delineated by headings such as "Clinical information", "Technique", "Findings", and "Impressions". The impressions section typically contains information regarding the radiological diagnosis,” wherein the clinical information sections corresponds to the clinical history sections claimed; Enzmann) satisfying the context from which the clinical code is extracted ([0048], “a large collection of radiology reports are manually reviewed, enumerating words that are related to the aforementioned categories; the result of this process is a collection of terms associated with each category. Given a new sentence, the number of times words in the sentence matches a specific category are then counted. Three outcomes may occur: 1) an exact match, in which the matching category is assigned; 2) some of the words match, in which the category with the most frequency of matching words are assigned; or 3) no terms match, in which the sentence is categorized as ‘unassignable;’” wherein the number of words is another example of statistics of occurrences as 

Regarding Claim 22, Enzmann discloses a radiology workstation of claim 21, wherein the context is received by receiving a selection of a radiology examination via the at least one user input device wherein the context is a context of the selected radiology examination (Fig. 3A, [0018], Enzmann).

Regarding Claim 23, Enzmann discloses a radiology workstation of claim 21, wherein the contextual ranking of a clinical code is computed from statistics of occurrences of the clinical codes in radiology reports contained in a radiology reports database including at least:
a number of clinical history sections of radiology reports satisfying the context from which the code C is extracted ([0038], “With respect to radiology reports 60, each institution may likely have its own standards and formats for radiology reports. At most institutions, radiology reports are semi-structured, free-text documents that are divided into sections and sentences. Sections may be delineated by headings such as "Clinical information", "Technique", "Findings", and "Impressions". The impressions section typically contains information regarding the radiological diagnosis,” wherein the clinical information sections corresponds to the clinical history sections claimed; Table 1 in Pages 7-10, and [0037], Enzmann);
a total number of reports satisfying the context (Table 1 in Pages 7-10, and [0037], Enzmann);

a total number of problem lists satisfying the context (Table 1 in Pages 7-10, and [0037], Enzmann).

Regarding Claim 25, Enzmann discloses a radiology workstation of claim 21, wherein the clinical codes are International Statistical Classification of Diseases and Related Health Problems (ICD) codes ([0050], Enzmann). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Enzmann et al. (US 2017/0053074) in view of Ludgen et al. (US 2003/0167189).

Regarding Claim 1, Enzmann discloses a radiology workstation comprising: 
at least one display component (Fig. 2, 76, Enzmann); 
at least one user input device ([0076], “a device capable of executing the instructions and communicating with input/output interfaces and/or peripheral devices,” Enzmann); and 
at least one microprocessor programmed to:
enable a user to perform and record a reading of a radiology examination including receiving a selection of the radiology examination via the at least one user input device and retrieving the radiology examination, displaying and manipulating he medical images of the radiology examination on the display component of the radiology workstation, and receiving via the at least one user input device and displaying on the display component a text based radiology report for the radiology examination3 (Fig. 3, [0018], [0033], and [0040], Enzmann); and
 during the reading of the radiology examination, generate a contextual ranking of clinical codes for a context comprising the radiology examination selected via the at least one user input device and display information pertaining to the contextual ranking on the display component of 
wherein the contextual ranking is computed by the microprocessor from (i) statistics of occurrences of the clinical codes in radiology reports contained in a radiology reports database including at least a number of clinical history sections of radiology reports ([0038], “With respect to radiology reports 60, each institution may likely have its own standards and formats for radiology reports. At most institutions, radiology reports are semi-structured, free-text documents that are divided into sections and sentences. Sections may be delineated by headings such as "Clinical information", "Technique", "Findings", and "Impressions". The impressions section typically contains information regarding the radiological diagnosis,” wherein the clinical information sections corresponds to the clinical history sections claimed; Enzmann) satisfying the context from which the clinical code is extracted ([0048], “a large collection of radiology reports are manually reviewed, enumerating words that are related to the aforementioned categories; the result of this process is a collection of terms associated with each category. Given a new sentence, the number of times words in the sentence matches a specific category are then counted. Three outcomes may occur: 1) an exact match, in which the matching category is assigned; 2) some of the words match, in which the category with the most frequency of matching words are assigned; or 3) no terms match, in which the sentence is categorized as ‘unassignable;’” wherein the number of words is another example of statistics of occurrences as 
However, Enzmann does not expressly disclose as a ranked list or table.  Lutgen discloses a contextual ranking of clinical codes for a context via the at least one user input device as a ranked list or table on the display component ([0062] and [0065], Lutgen).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Enzmann by incorporating ranked list, as disclosed by Lutgen, in order to easily visualize the most useful or relevant results. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claim 3, Enzmann/Lutgen discloses a radiology workstation of claim 1 wherein the context includes an anatomical section and an imaging modality (Fig. 3A, Enzmann). 

Regarding Claim 4, Enzmann/Lutgen discloses a radiology workstation of claim 1 wherein the contextual ranking of a clinical code is computed from statistics of occurrences of the clinical codes in radiology reports contained in a radiology reports database including at least: 
a number of clinical history sections of radiology reports satisfying the context from which the clinical code is extracted ([0038], “With respect to radiology reports 60, each institution may likely have its own standards and formats for radiology reports. At most institutions, radiology reports are semi-structured, free-text documents that are divided into 
a total number of reports satisfying the context (Table 1 in Pages 7-10, and [0037], Enzmann); 
a number of problem lists satisfying the context that contain the clinical code (Table 1 in Pages 7-10, and [0037], Enzmann); and 
a total number of problem lists satisfying the context (Table 1 in Pages 7-10, and [0037], Enzmann). 

Regarding Claim 5, Enzmann/Lutgen discloses a radiology workstation of claim 1 wherein the microprocessor is programmed to generate the statistics of occurrences of the clinical codes in radiology reports by extracting the clinical code from radiology reports by performing natural language processing to identify phrases representing one or more clinical concepts corresponding to the clinical code ([0050], [0065], and [0078], Ezmann). 

Regarding Claim 6, Enzmann/Lutgen discloses a radiology workstation of claim 1 wherein the clinical codes are International Statistical Classification of Diseases and Related Health Problems (ICD) codes ([0050], Enzmann). 


displaying the contextual ranking as a ranked list or table on the display component of the radiology workstation (Fig. 2, 68, [0056], [0057], Fig. 4, and Table 1 in Page 7: “bListToAList (_bList) … Convert a list of categorical scores to radiologist assessments … aList(list):assessments … result(list): birad scores… _mapTo List(tempMap) … Convert keys in a map to a sorted list … _bList(list): birad scores … result(list): assessments … tempMap(map): a map … tempList(list): sorted list, Enzmann; and [0062] and [0065], Lutgen). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Enzmann et al. (US 2017/0053074), in view of Ludgen et al. (US 2003/0167189), and further in view of Qian et al. (US 2014/0149407).

Regarding Claim 8, Enzmann/Lutgen discloses all the limitations as discussed above including a radiology workstation of claim 1 wherein the microprocessor is programmed to display information pertaining to the contextual ranking on the display component of the radiology workstation by ([0056]-[0058], Enzmann; and [0062] and [0065], Lutgen): 
displaying a medical report satisfying the context on the display component of the radiology workstation ([0056]-[0058], Enzmann).
Enzmann/Lutgen also disclose on the display component, a medical report (Fig. 3A-3G and 4, Enzmann).  However, Enzmann/Lutgen does not expressly disclose highlighting sentences or phrases of the medical report.  Qian discloses: on the display component, highlighting sentences or phrases of the medical report from which clinical codes with high relevance were KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Claims 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Enzmann et al. (US 2017/0053074) in view of Qian et al. (US 2014/0149407).

Regarding Claim 16, Enzmann discloses a non-transitory computer readable medium of claim 9, further including: 
displaying information pertaining to the contextual ranking on the display component of the radiology workstation by ([0056]-[0058], Enzmann): 
displaying a medical report satisfying the context on the display component of the radiology workstation ([0056]-[0058], Enzmann); and 
on the display component, sentences or phrases of the medical report from which ICD codes with high relevance were extracted ([0056]-[0058], Enzmann; and Fig. 6, [0012] and [0052], Qian).
Enzmann also disclose on the display component, a medical report (Fig. 3A-3G and 4, Enzmann).  However, Enzmann does not expressly disclose highlighting sentences or phrases of the medical report.  Qian discloses: on the display componenet, highlighting sentences or phrases of the medical report from which codes with high relevance were extracted (Fig. 6, [0012] and KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claim 24, Enzmann/Qian discloses a radiology workstation of claim 21, wherein the microprocessor is programmed to display information pertaining to the contextual ranking on the display component of the radiology workstation by ([0056]-[0058], Enzmann): 
displaying a medical report satisfying the context on the display component of the radiology workstation ([0056]-[0058], Enzmann); and 
on the display component, highlighting sentences or phrases of the medical report from which clinical codes with high relevance were extracted ([0056]-[0058], Enzmann; and Fig. 6, [0012] and [0052], Qian).


Response to Arguments
Applicant argues that the applied art fails to disclose; “enable a user to perform and record a reading of a radiology examination including receiving a selection of the radiology examination via the at least one user input device and retrieving the radiology examination, displaying and manipulating he medical images of the radiology examination on the display component of the radiology workstation, and receiving via the at least one user input device and 
The Examiner respectfully disagrees.  The applied art does disclose: enable a user to perform and record a reading of a radiology examination including receiving a selection of the radiology examination via the at least one user input device and retrieving the radiology examination, displaying and manipulating he medical images of the radiology examination on the display component of the radiology workstation, and receiving via the at least one user input device and displaying on the display component a text based radiology report for the radiology examination4 (Fig. 3, [0018], [0033], and [0040], Enzmann).

Applicant argues that the applied art fails to disclose; “during the reading of the radiology examination, generate a contextual ranking of clinical codes for a context comprising the radiology examination selected via the at least one user input device and display information pertaining to the contextual ranking as a ranked list or table on the display component of the radiology workstation.”
The Examiner respectfully disagrees.  The applied art does disclose: during the reading of the radiology examination, generate a contextual ranking of clinical codes for a context comprising the radiology examination selected via the at least one user input device and display information pertaining to the contextual ranking as a ranked list or table on the display component of the radiology workstation (Fig. 2, 68, [0056], [0057], Fig. 4, and Table 1 in Page 7: “bListToAList (_bList) … Convert a list of categorical scores to radiologist assessments … 

Applicant argues that the applied art fails to disclose; “wherein the contextual ranking is computed by the microprocessor from (i) statistics of occurrences of the clinical codes in radiology reports contained in a radiology reports database including at least a number of clinical history sections of radiology reports satisfying the context from which the clinical code is extracted and (ii) statistics of the clinical codes in problem lists contained in a problem lists database and satisfying the context.”
The Examiner respectfully disagrees.  The applied art does disclose: wherein the contextual ranking is computed by the microprocessor from (i) statistics of occurrences of the clinical codes in radiology reports contained in a radiology reports database including at least a number of clinical history sections of radiology reports ([0038], “With respect to radiology reports 60, each institution may likely have its own standards and formats for radiology reports. At most institutions, radiology reports are semi-structured, free-text documents that are divided into sections and sentences. Sections may be delineated by headings such as "Clinical information", "Technique", "Findings", and "Impressions". The impressions section typically contains information regarding the radiological diagnosis,” wherein the clinical information sections corresponds to the clinical history sections claimed; Enzmann) satisfying the context from which the clinical code is extracted ([0048], “a large collection of radiology reports are 

Applicant argues that the applied art fails to disclose; “generating a contextual ranking of International statistical Classification of Diseases and Related Health Problems (ICD) codes for a context received via at least one user input device of a radiology workstation; and displaying information pertaining to the contextual ranking on a display component of the radiology workstation; wherein the contextual ranking is generated from (i) statistics of occurrences of the ICD codes in radiology reports contained in a radiology reports database including at least a number of clinical history sections of radiology reports satisfying the context from which the clinical code is extracted and (ii) statistics of the ICD codes in problem lists contained in a problem lists database and satisfying the context.”
The Examiner respectfully disagrees.  The applied art does disclose: generating a contextual ranking of International statistical Classification of Diseases and Related Health Problems (ICD) ([0050], Enzmann) codes for a context received via at least one user input 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
March 23, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The limitation “to enable a user to perform and record …” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I).  Additionally, Applicant stated this amended limitation is “directed to the illustrative usage” (first page of Remarks dated 02/15/2022).
        2 The limitation “to enable a user to perform and record …” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I).  Additionally, Applicant stated this amended limitation is “directed to the illustrative usage” (first page of Remarks dated 02/15/2022).
        3 The limitation “to enable a user to perform and record …” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I).  Additionally, Applicant stated this amended limitation is “directed to the illustrative usage” (first page of Remarks dated 02/15/2022).
        4 The limitation “to enable a user to perform and record …” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I).  Additionally, Applicant stated this amended limitation is “directed to the illustrative usage” (first page of Remarks dated 02/15/2022).